Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Amanda R. Lippes, Registration No.: 74,789 on 01/19/2022.
 
A.	Amend the following claims:

  
1. (Currently Amended) A method for providing low memory killer (LMK) protection, comprising: in an information processing apparatus comprising at least one computer processor and executing an operating system including a LMK subsystem: a non-system application embedded with a Software Development Kit (SDK) initiating a foreground service at a beginning of a use case session; the non-system application causing the foreground service to create an ongoing notification with the operating system that persists during the use case session, 
 	wherein the SDK is embedded into the non- system application by including an Android Archive (AAR) file in the non-system application.  
 	 wherein the use case session comprises a task that is executed by the non-system application and at least one system application.  
2. (Canceled)
3. (Canceled) 
4. (Previously Presented) The method of claim 1, wherein the operating system is an Android mobile operating system.  
5. (Currently Amended) The method of claim 1, further comprising: the non-system application performing an action that brings a system application to the foreground and causes the non-system application to leave the foreground.  
6. (Currently Amended) An electronic device providing low memory killer (LMK) protection to a non-system application, comprising: at least one computer processor; an operating system executed by the at least one computer processor, the operating system including a LMK subsystem; a memory storing at least one non-system application embedded with a Software Development Kit (SDK); wherein: the non-system application initiates a foreground service at a beginning of a use case session; the non-system application causes the foreground service to create an ongoing notification with the operating system that persists during the use case session, with the SDK; and the non-system application causes the foreground service to remove the ongoing notification[[.]];  
wherein the SDK is embedded into the non- system application by including an Android Archive (AAR) file in the non-system application.  
 	 wherein the use case session comprises a task that is executed by the non-system application and at least one system application.  
7.  ( Canceled)
8. (Canceled)   
9. (Previously Presented) The system of claim 6, wherein the operating system is an Android mobile operating system.  
10. (Original) The system of claim 6, wherein the electronic device comprises a point of sale device.  
11. (Currently Amended) The system of claim 6, wherein the non-system application further performs an action that brings a system application to the foreground and causes the non-system application to leave the foreground.  
12. (New) The method of claim 1, wherein the foreground service manages the use case session with the non-system application.  
13. (New) The system of claim 6, wherein the foreground service manages the use case session with the non-system application.  

15. (New) The system of claim 11, wherein the ongoing notification and the perceptible LMK status continue after the non-system application leaves the foreground.  
16. (New) The method of claim 1, wherein the use case session involves a payment transaction.  
17. (New) The system of claim 6, wherein the use case session involves a payment transaction.  

B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 6, the prior art as taught by Hackborn (US 20090113444 A1) in view of Cheng (US 20210026688 A1) and further in view of Kannan(US 5815702 A) do not teach on render obvious the limitations recited in claims 1, 6, when taken in the context of a whole the non-system application causing the foreground service to create an ongoing notification with the operating system that persists during the use case session, wherein the ongoing notification causes the non-system application to have no lower than a perceptible LMK status during the use case session, and wherein the ongoing notification indicates that the use case session is in progress; the non-system application completing the use case session with the SDK; and the non-system application causing the foreground service to remove the ongoing notification; wherein the SDK is embedded into the non- system application by including an Android Archive (AAR) file in the non-system application;  wherein the use case session comprises a task that is executed by the non-system application and at least one system application as recited in the independent claims 1, 6. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 6. 

                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
                                    /LECHI TRUONG/                                                  Primary Examiner, Art Unit 2194